In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS
                                          No. 11-576V
                                     Filed: February 4, 2013

*************************************
ERIK STEVEN PEDERSEN,                       *           NOT TO BE PUBLISHED
                                            *
              Petitioner,                   *           Special Master Zane
                                            *
       v.                                   *           Stipulation; measles-mumps-rubella
                                            *           (“MMR”) and meningococcal vaccines;
SECRETARY OF HEALTH                         *            Guillain-Barre Syndrome (“GBS”)
AND HUMAN SERVICES,                         *
                                            *
                      Respondent.           *
                                            *
*************************************
John Howard Rogers, John H. Rogers, Attorney at Law, Salt Lake City, UT, for Petitioner
Chrysovalantis Kefalas, United States Dep’t of Justice, Washington, DC, for Respondent

                                UNPUBLISHED DECISION 1

         On February 4, 2013, the parties in the above-captioned case filed a Stipulation
memorializing their agreement as to the appropriate amount of compensation in this case.
Petitioner alleged that he suffered from Guillain-Barre Syndrome (“GBS”) as a consequence of
her receipt of the measles-mumps-rubella (“MMR”) and meningococcal vaccines, which are
vaccines contained in the Vaccine Injury Table, 42 C.F.R § 100.3(a), and which he received on
or about September 2, 2008. Petitioner alleges that he experienced the residual effects of this
injury for more than six months. Petitioner also represents that there have been no prior awards
or settlement of a civil action for these damages. Petitioner seeks compensation related to his
injuries pursuant to the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10 to
34.


1
 The special master intends to post this decision on the website of the United States Court of
Federal Claims in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116
Stat. 2899, 2913 (Dec. 17, 2002). All decisions of the special masters will be made available to
the public unless they contain trade secrets or commercial or financial information that is
privileged and confidential, or medical or similar information whose disclosure would clearly be
an unwarranted invasion of privacy. As provided by Vaccine Rule 18(b), each party has 14 days
to file a motion requesting the redaction from this decision of any such alleged material. In the
absence of a timely request, which includes a proposed redacted decision, the entire document
will be made publicly available.


                                                1
       Respondent denies that the MMR or the meningococcal vaccines caused Petitioner’s
GBS or any other injury and denies that Petitioner’s current disabilities are sequelae of his
alleged vaccine-related injury. Nonetheless, the parties have agreed informally to resolve this
matter. Stipulation, Appendix A hereto.

       The undersigned hereby ADOPTS the parties’ said Stipulation, attached hereto as
Appendix A, and awards compensation in the amount and on the terms set forth therein.
Specifically, Petitioner is awarded:

               a lump sum of $100,000.00, in the form of a check payable to Petitioner. This
               amount represents compensation for all damages that would be available under 42
               U.S.C. § 300aa-15(a).

        The Court thanks the parties for their cooperative efforts in resolving this matter. In the
absence of a motion for review filed pursuant to RCFC, Appendix B, the Clerk is directed to
enter judgment accordingly. 2

       IT IS SO ORDERED.


                                              s/Daria J. Zane
                                              Daria J. Zane
                                              Special Master




2
  This document constitutes a final “decision” in this case pursuant to 42 U.S.C. § 300aa-
12(d)(3)(A). Unless a motion for review of this decision is filed within 30 days, the Clerk of the
Court shall enter judgment in accordance with this decision. Pursuant to Vaccine Rule 11(a), the
parties can expedite entry of judgment by each party filing a notice renouncing the right to seek
review by a United States Court of Federal Claims judge.

                                                 2